Title: From Thomas Jefferson to Edward Rutledge, 14 July 1787
From: Jefferson, Thomas
To: Rutledge, Edward



Dear Sir
Paris July 14. 1787.

I received your favor of the 14th. of October in the moment I was setting out on a tour of the seaport towns of this country, from which I have been not long returned. I received it too with that kind of heart felt pleasure which always attends the recollection of antient affections. I was glad to find that the adaption of your rice to this market was considered worth attention as I had supposed it. I set out from hence impressed with the idea the ricedealers here had given me, that the difference between your rice and that of Piedmont proceeded from a difference in the machine for cleaning it. At Marseilles I hoped to know what the Piedmont machine was: but I could find nobody who knew any thing of it. I determined therefore to sift the matter to the bottom by crossing the Alps into the rice country. I found the machine exactly such a one as you had described to me in Congress in the year 1775. There was but one conclusion then to be drawn, to wit, that the rice was of a different species, and I determined to take enough to put you in seed: they informed me however that it’s exportation in the husk was prohibited: so I could only bring off as much as my coat and surtout pockets would hold. I took measures with a muletier to run a couple of sacks across the Appenines to Genoa, but have not great dependance on it’s success. The little therefore which I brought myself must be relied on for fear we should get no more; and because also it is genuine from Vercelli where the best is made of all the Sardinian Lombardy, the whole of which is considered as producing a better rice than the Milanese. This is assigned as the reason of the strict prohibition. Piedmont rice sells at Nice (the port of it’s exportation) when I was there at 17 livres French, the French hundred weight. It varies from time to time as the price of wheat does with us. The price of Carolina rice at Bordeaux, Nantes, Lorient and Havre varies from 16₶ to 24.₶ the French quintal  which is equal to 109 lb. our weight. The best ports to send it to are Bordeaux and Havre (or Rouen which is the same thing as Havre) but it is essential that it arrive here a month before the commencement of Lent, when the principal demand is made for it. Carolina rice after being sorted here into several qualities, sells from 6 sols to 10 sols the French pound, retail, according to the quality. Unsorted and wholesale about 30.₶ the French quintal. Piedmont rice is but of one quality, which sells retail at 10. sous the Fr. pound, and wholesale is about 3 or 4₶ dearer than yours. In order to induce your countrymen to ship their rice here directly, I have proposed to some merchants here to receive consignments allowing the consignor to draw in the moment of shipping for as much as he could sell for on the spot, and the balance when it should be sold. But they say that is impossible. They are to consider and inform me what are the most favorable terms on which they can receive it. I am told that freight, insurance and commission are about 4.₶ the Fr. quintal, to a seaport town. I have written so long a letter on the subject of rice to Mr. Drayton for the society of agriculture, that I will trouble you with no further particulars but refer you to that. Indeed I am sensible I have written too much on the subject. Being absolutely ignorant of it myself, it was impossible for me to know what particulars merited communication. I thought it best therefore to communicate every thing. After writing that letter, I received one from Mr. Izard, by which I found that he had examined the rice-process in Lombardy. He was so much more capable than myself of giving the details that I had at one moment determined to suppress my letter. However observing that he considered the rice of Piedmont to be of the same species with yours, and suspecting myself certainly that it is not, I determined to hazard my letter and all those criticisms which fall justly on an ignorant person writing on a subject to those much more learned in it than himself. A part of my letter too related to the olive tree and caper, the first of which would surely succeed in your country and would be an infinite blessing after some 15. or 20. years: the caper would also probably succeed and would offer a very great and immediate profit.—I thank you for your obliging mention of my worthless Notes on Virginia. Worthless and bad as they are they have been rendered more so, as I am told, by a translation into French. That I may have neither merit nor demerit not my own, I have consented to their publication in England. I advised the bookseller to send 200 copies to Philadelphia and 200 to Richmond, supposing that number might be sold in the United  states: but I do not know whether he will do it. If you give me leave I will send you a copy of the original impression.—I congratulate you, my dear friend, on the law of your state for suspending the importation of slaves, and for the glory you have justly acquired by endeavoring to prevent it for ever. This abomination must have an end, and there is a superior bench reserved in heaven for those who hasten it.—The distractions of Holland thicken apace. They begin to cut one anothers throats heartily. I apprehend the neighboring powers will interfere: but it is not yet clear whether in concert, or by taking opposite sides. It is a poor contest, whether they shall have one, or many, masters. Your nephew is arrived here in good health. My first interview with him has impressed me much in his favor. Present me very respectfully to Mrs. Rutledge, as well as to your brother and his house. Accept yourself assurances of the sincere esteem and respect with which I am Dear Sir your most obedient & most humble servt.,

Th. Jefferson

P.S. I inclose you propositions on the subject of rice, received since writing this letter.

